Order, Supreme Court, New York County (Herman Cahn, J.), entered March 20, 1997, which, inter alia, granted plaintiff’s motion for partial summary judgment, and judgment, same court and Justice, entered March 21, 1997, awarding plaintiff1 money damages against defendant, unanimously affirmed, with costs.
Summary judgment was properly granted to plaintiff on its *267cause of action for an account stated, in view of defendant’s failure to object to invoices sent her by plaintiff (Jannuzzo v de Cuevas, 216 AD2d 37; Ruskin, Moscou, Evans & Faltischek v FGH Realty Credit Corp., 228 AD2d 294). The Surrogate’s dis-allowance of a portion of plaintiffs legal services, on the ground that such did not benefit the estate directly, was not binding or determinative of plaintiffs claims herein in view of the retainer agreement wherein defendant agreed to be individually liable for services rendered “in connection with the administration of the [Iolas] estate, and various litigations involving the estate.”
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.